Case 5:19-cv-01179-PA-DFM Document 61 Filed 02/26/21 Page 1 of 2 Page ID #:570




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  DWIGHT BELTON,                          Case No. ED CV 19-01179-PA (DFM)

           Plaintiff,                     ORDER ACCEPTING REPORT
                                          AND RECOMMENDATION OF
              v.                          UNITED STATES MAGISTRATE
                                          JUDGE
  MONA HOUSTON et al.,

           Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Defendants’ Motion for Summary
 Judgment is GRANTED, Plaintiff’s Motion for Summary Judgment is
 DENIED AS MOOT, and that Judgment be entered dismissing this case
 . . . .
 . . . .
 . . . .
 . . . .
Case 5:19-cv-01179-PA-DFM Document 61 Filed 02/26/21 Page 2 of 2 Page ID #:571




 without prejudice to Plaintiff filing a new action after exhausting California’s
 prison administrative process.


  Date: February 26, 2021                    ___________________________
                                             PERCY ANDERSON
                                             United States District Judge




                                         2
